                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DMSION
                                 No. 7:17-CV-197-D


ROGER MORTON, et al.,                              )
                                                   )
                                 Plaintiffs,       )
                                                   )
                      v.                           )                ORDER
                                                   )
THE CHEMOURS COMPANY, et al.,                      )
                                                   )
                                 Defendants.       )


       On March 2, 2018, defendants moved to dismiss plaintiffs' consolidated class-action

complaint [D.E. 52] and filed a memorandum in support [D.E. 53]. On April 13, 2018, plaintiffs

responded in opposition [D.E. 62]. On April 27, 2018, defendants replied [D.E. 65].

       The court GRANTS IN PART and DENIES IN PART defendants' motion to dismiss [D.E.

52]. In due course, the court will issue an order expounding on its conclusions.

       SO ORDERED. This~ day of March 2019.




                                                       United States District Judge
